Citation Nr: 0602826	
Decision Date: 02/01/06    Archive Date: 02/15/06	

DOCKET NO.  04-35 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for the residuals of a radical prostatectomy 
resulting from prostate cancer.

2.  Entitlement to a higher level of special monthly 
compensation (SMC) due to loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1968 to 
January 1970.  For service as a light weapons infantryman in 
the Republic of Vietnam, the veteran was awarded the Purple 
Heart Medal, Air Medal, Bronze Star Medal, and Combat 
Infantryman's Badge, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which granted service 
connection for the residuals of prostate cancer with a 
noncompensable evaluation, effective from the date of the 
veteran's claim in April 2003, and which granted entitlement 
to special monthly compensation based upon the anatomical 
loss of use of a creative organ.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  The residuals attributable to the veteran's radical 
prostatectomy are shown to be an occasional stress urinary 
incontinence, which is minimal and does not require the use 
of pads, and difficulty, but not inability, to attain an 
erection, but postoperative scarring is nontender and 
nondisabling, there is not daytime voiding interval between 
only two and three hours or awakening to void two times per 
night, there is not obstructive voiding requiring dilations 
every two to three months, there is no recurrent urinary 
tract infection, and there is no renal dysfunction.

3.  The veteran has been awarded SMC for loss of use of a 
creative organ in accordance with 38 U.S.C.A. § 1114(k), and 
the competent evidence of the residuals of the veteran's 
radical prostatectomy do not warrant any additional or higher 
award of SMC in accordance with the governing laws and 
regulations.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) initial 
evaluation for the residuals of a radical prostatectomy due 
to prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.14, 4.31, 4.115a, 4.115b, Diagnostic Codes 7527, 
7528, 7542 (2005).

2.  The criteria for the assignment of a higher level of SMC 
due to loss of use of a creative organ have not been met.  
38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 3.350, 4.115b, Diagnostic 
Codes 7520, 7521, 7522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation is applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided with formal VCAA notice in May 2003, 
prior to the issuance of the initial rating action now on 
appeal from September 2003.  The veteran was subsequently 
provided formal VCAA notice again in October 2004.  These 
notifications informed the veteran of the evidence necessary 
to substantiate his claims, the evidence he was responsible 
to submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
The veteran has also been provided with the regulatory 
implementation of VCAA as well as all relevant laws and 
regulations governing the adjudication of his claims for 
increased evaluations in the statement of the case of 
September 2004.  Records of the veteran's prostate surgery 
are on file, and the veteran was provided two VA examinations 
consistent with his claims which are adequate for rating 
purposes.  In January and October 2004, the veteran wrote 
that he had no additional evidence to submit in support of 
his claims.  The veteran does not argue nor does the evidence 
on file suggest that there remains any additional relevant 
evidence which has not been collected for review.  The Board 
finds that VCAA is satisfied in this appeal.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Prostate gland injuries, infections, hypertrophy or 
postoperative residuals are to be rated by analogy as a 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.

Malignant neoplasms (cancer) of the genitourinary system 
warrants a 100 percent evaluation following the cessation of 
surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure, and shall continue with a mandatory VA 
examination at the expiration of six months.  If there has 
been no local reoccurrence or metastasis, rate on residuals 
as a voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  A 
neurogenic bladder shall be rated as a voiding dysfunction.  
38 C.F.R. § 4.115b, Diagnostic Code 7542.  

A voiding dysfunction requiring the wearing of absorbent 
materials which must be changed less than two times per day 
warrants a 20 percent evaluation.  Urinary frequency with a 
daytime voiding interval between only two and three hours, or 
awakening to void two times per night warrants a 10 percent 
evaluation.  Obstructed voiding with stricture disease, 
requiring periodic dilations every two to three months 
warrants a 10 percent evaluation.  38 C.F.R. § 4.115a.  

Removal of one-half or more of the penis warrants a 
30 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic 
Code 7520.  Removal of the glands of the penis warrants a 
20 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic 
Code 7521.  A deformity of the penis with loss of erectile 
power warrants a 20 percent evaluation.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.

If a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of one or 
more creative organs, or one foot, or one hand, or both 
buttocks, or blindness of one eye (having only light 
perception), complete organic aphonia with constant inability 
to communicate by speech, or deafness of both ears, the rate 
of compensation therefor shall be $80 per month for each such 
loss or loss of use independent of any other compensation.  
This is referred to as an award of special monthly 
compensation (SMC) at the "(k)" rate.  38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a).

In every instance where the Schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis:  In April 2003, the veteran filed a claim for 
service connection for the residuals of surgery to remove his 
cancerous prostate, which had been accomplished over three 
years earlier in February 2000.  Because prostate cancer is 
one of the disabilities which may be presumed to be causally 
related to exposure to herbicide agents (Agent Orange) during 
service in Vietnam, the RO granted service connection for the 
residuals of prostate cancer in a September 2003 rating 
decision.  The RO also granted entitlement to special monthly 
compensation based upon the loss of use of a creative organ.  
Both allowances were properly made effective from the date of 
the veteran's initial claim in April 2003.  The veteran and 
his representative have disagreed with the assigned 
evaluations.

The February 2000 private hospital report documents that the 
veteran had a biopsy-proved Gleeson 5 adenocarcinoma of the 
prostate involving both sides of the gland, and he was 
provided a radical, retropubic prostatectomy, with bilateral 
neurovascular preservation, and primary anastomosis to remove 
the cancerous prostate.  This record documents that the 
veteran had a routine postoperative course and was discharged 
two days later with the drains being removed the morning of 
discharge.  An interval physical examination noted that the 
veteran's blood pressure and pulse were stable, the wound was 
healing nicely and the drain sites were dressed 
appropriately.  The veteran was provided a Foley catheter 
immediately following surgery to assist in urine drainage.  
The condition at discharge was noted to be "excellent."  
There is no record submitted by the veteran which shows that 
he sought or required routine follow-up medical attention 
after the completion of this surgery.  

In advancing his claim, the veteran has written that the 
problem that he has residual to this surgery is erectile 
dysfunction.  He also claimed entitlement to service 
connection for the scar secondary to the prostate surgery.  
He advanced no other contentions with respect to surgery 
residuals such as renal dysfunction, voiding dysfunction, 
urinary frequency, obstructive voiding, or chronic urinary 
infections.

In June 2003, two months after the veteran's claim and 
40 months after the surgery itself, the veteran was provided 
with a VA genitourinary examination.  This VA examination 
discussed the veteran's prostate surgery, and noted that 
since that time the veteran was able to have partial 
erections, but not quite adequate for penetration.  He was 
able to ejaculate.  He had tried Viagra but reported an 
unsatisfactory result.  The veteran was also noted to have 
"occasional stress urinary incontinence but does not wear any 
pads and it is very minimal."  The veteran denied any 
recurrent urinary tract infections, renal colic or bladder 
stones, acute nephritis or hospitalizations for urinary tract 
infections.  He denied any need for catheterization.  The 
assessment was that the veteran had erectile dysfunction and 
a stress urinary incontinence related to his prostate cancer 
and surgery therefor.

In June 2003, the veteran had a VA examination for scars.  He 
was noted to have a postoperative suprapubic scar of 
15.5 centimeters in length by .4 centimeters in width.  He 
specifically reported that the scar gave him no specific 
tenderness or complaints, but he was unhappy with the general 
appearance of the scar.  Examination revealed no significant 
hypertrophy, atrophy, keloid formation, ulceration, erythema 
or breakdown.   

In November 2003, the veteran's private treating physician 
noted that the veteran was receiving treatment for erectile 
dysfunction secondary to his prostate cancer diagnosis.  He 
provided no information with respect to the type or kind of 
treatment or any other disability residual to his surgery.  

A preponderance of the evidence on file is against the award 
of an increased (compensable) evaluation for the veteran's 
service-connected prostate surgery.  Although Diagnostic 
Code 7528 provides for a 100 percent evaluation immediately 
following the cessation of surgical or other treatment for 
malignant neoplasms of the genitourinary system, to be 
followed by examination six months following such surgery, 
the veteran did not file a claim for service connection for 
his prostate surgery until over three years after the surgery 
was completed.  

Both Diagnostic Codes 7528 for cancers and 7527 for prostate 
gland injuries note that residuals should be rated as voiding 
dysfunction or urinary tract infection or renal dysfunction, 
whichever is predominant.  Diagnostic Code 7542 for 
neurogenic bladder also requires that symptoms be rated based 
upon voiding dysfunction.  

38 C.F.R. § 4.115a provides a 20 percent for voiding 
dysfunction which is shown to require the wearing of 
absorbent materials which must be changed less than two times 
per day.  There is no evidence on file that the veteran's 
urinary stress incontinence requires the use of any absorbent 
materials at all, and this is certainly confirmed upon VA 
examination in June 2003 where the veteran's urinary 
incontinence was noted to be occasional and very minimal.  

There is a complete absence of any competent evidence, 
including any argument by the veteran, that his postoperative 
residuals result in urinary frequency requiring daytime 
voiding intervals between two and three hours or awakening to 
void two times per night sufficient for the assignment of a 
10 percent evaluation.  Although a Foley catheter was used 
immediately following surgery, there is no evidence that the 
veteran has any obstructive voiding and the veteran denied 
any need or requirement for catheterization or any 
obstructive symptomatology at the time of VA examination.  
There is certainly no evidence or argument with respect to 
chronic urinary tract infections or renal dysfunctions.  

In short, the veteran does not meet or closely approximate 
the requirements for any compensable evaluation under the 
schedular criteria for ratings of the genitourinary system 
and dysfunctions thereof at 38 C.F.R. § 4.115a.  The veteran 
is shown by the evidence on file to have had an excellent 
postoperative result with little or no adverse postoperative 
residuals with the exception of erectile dysfunction which 
will be discussed below.  In the absence of any clinically 
identifiable postoperative residuals meeting the criteria for 
compensable evaluations, a compensable evaluation is not 
warranted.

The veteran and his representative have also argued that the 
veteran should receive some additional compensable evaluation 
than the award of SMC already made based upon his loss of use 
of a creative organ.  Although the veteran is not shown to 
have sustained a complete loss of use of his reproductive 
organ, the RO granted the veteran SMC at the rate provided at 
38 U.S.C.A. § 1114(k) for the loss of use of his creative 
organ.  There is a complete absence of any evidence 
indicating that the veteran qualifies for an additional award 
of SMC at the "(k)" rate in that he has no loss or loss of 
use of one foot or one hand or both buttocks or blindness of 
one eye or complete organic aphonia with constant inability 
to speak, or deafness of both ears sufficient for an 
additional award.  The statute providing for compensable 
awards of SMC is specific, and the veteran has received the 
single "(k)" award consistent with the statute.  There is no 
evidence that he meets any criteria sufficient for an 
additional award or any higher award as a result of residuals 
attributable to his prostate surgery.

The Board notes that, during the pendency of the appeal, the 
RO granted a separate award of service connection for 
erectile dysfunction and also assigned a noncompensable 
evaluation therefor, rating by analogy to Diagnostic 
Code 7522.  However, Diagnostic Code 7522 speaks in terms of 
a deformity of the penis, which the veteran is not shown to 
have.  Neither does the veteran have removal of half or more 
of the penis for a 30 percent evaluation under Diagnostic 
Code 7520, or removal of the glands of the penis sufficient 
for the award of a 20 percent evaluation in accordance with 
Diagnostic Code 7521.  These diagnostic codes, separate and 
apart from the loss of use of a creative organ under SMC 
which is provided for interference with a procreative 
ability, all provide separate ratings based upon deformities 
or partial physical losses of the sex glands due to injury or 
disease or surgical necessity.  The veteran does not have a 
loss or deformity or surgical removal of his penis or testes.  
VA is specifically prohibited from providing separate 
evaluations for the same disability in accordance with the 
rule against pyramiding at 38 C.F.R. § 4.14.  The Board 
understands that the veteran feels that he is entitled to an 
increased evaluation based upon the impact of his 
postoperative residuals, principally attributable to erectile 
dysfunction, but the Schedule for Rating Disabilities clearly 
provides no more than the single evaluation of SMC at the 
"(k)" rate specifically for that disability, and no higher.


ORDER

Entitlement to an increased (compensable) initial evaluation 
for the residuals of a radical prostatectomy due to prostate 
cancer is denied.

Entitlement to a higher level of special monthly compensation 
due to loss of use of a creative organ is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


